Citation Nr: 1410358	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  06-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for crusted lesion, left lower leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1970 to December 1971.  The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Cleveland, Ohio.

In the March 2012, March 2013, and July 2013 remands, the Board referred the issue of entitlement to a rating in excess of 20 percent for osteomyelitis to the RO.  No action has been taken with regard to this issue by the RO, and it is therefore again referred to the RO for appropriate action.  


FINDING OF FACT

For the entire rating period in question, the Veteran's crusted lesion of the left lower leg has been manifested by no more than a post-excision scar of no more than two square centimeters in size, which is manifested by localized tenderness or pain, but which is not deep or adherent to underlying tissues, is not affecting the functioning of underlying parts, and is not otherwise disabling.  


CONCLUSION OF LAW

For the entire rating period in question, the criteria for a rating in excess of 10 percent for the Veteran's crusted lesion of the left lower leg, or residuals thereof, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided the required notice letter in September 2004, prior to the appealed May 2005 rating action.  Multiple subsequent notice letters were followed by appropriate development and readjudication of the claim by the RO.  The letters informed the Veteran of the required notice and duty-to-assist provisions, and of the information and evidence necessary to substantiate the claim for an increased rating, as well as informing of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The Veteran was also then provided with general notice of the evidence required to satisfy the claim for increased rating.  Additionally, he was afforded notice of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA treatment and private treatment and evaluation records.  This included reported records of treatment at the Cleveland Clinic in the 1980s, as well as treatment at VA facilities in subsequent years.  Indicated treatment or evaluation records have been sought, and obtained records have been associated with the claims file.  The Veteran has been informed, including by rating action, statement of the case, and supplemental statements of the case, of records obtained.    

The RO made appropriate efforts to develop the record as directed by the Board's remands in January 2010, March 2012, March 2013, and July 2013.  This included affording the Veteran the opportunity to submit evidence or argument in furtherance of his claim, obtaining additional treatment records, and affording the Veteran examinations addressing the nature and severity of his crusted lesion of the left lower extremity.  This was followed by review of the claim, including most recently by a supplemental statement of the case in May 2013.  The Board finds substantial compliance with all development required by the Board's remands.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Over the course of the current claim, the Veteran was afforded VA examinations for compensation purposes, including most recently in September 2013, addressing an increased rating for the service-connected crusted lesion of the left lower leg.  The medical evidence of record adequately shows that the Veteran has post-surgical excision residuals of that crusted lesion, diagnosed as a dermatofibroma including by surgical pathology report, consisting of a small scar.  The most recent examiners in April 2013 and September 2013 were in accord in finding residuals manifested by no more than this small, tender or painful scar, distinct from residuals of osteomyelitis, which is separately rated and not the subject of the present appeal.  The VA examinations, taken together with the other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions adequately addressing the nature of the past dermatofibroma and its post-excisional residuals for purposes of the present adjudication.  Further examination would constitute unreasonable delay and expenditure of VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472   (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  

Service connection for a crusted lesion on the left leg below the knee was granted by a rating decision in 1981, and a noncompensable evaluation was assigned under the provisions of Diagnostic Codes 7899-7806.  38 C.F.R. § 4.118.  In a rating decision dated in May 2005, a 10 percent disability rating was assigned for the service-connected crusted lesion on the left leg below the knee, effective August 2004, on the basis of analogy to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  Id.  Accordingly, the hyphenated diagnostic code previously used in this case indicates that a skin disorder under Diagnostic Code 7899 is the service-connected disorder.  The residuals of the crusted lesion were rated by analogy to dermatitis or eczema, as under Diagnostic Code 7899-7806.  However, thereafter by a rating decision dated in June 2006, service connection for osteomyelitis of the left tibia was granted, effective February 2004 under the provisions of Diagnostic Code 5000.  38 C.F.R. § 4.71a.   

The Board remanded the claim in January 2010, March 2012, and March 2013 for medical clarification of the nature and extent of the Veteran's crusted lesion of the left lower leg.  The Board in those prior remands expressed concern and requested clarity as to whether the service-connected crusted lesion of the left lower leg which is the subject of this appeal, was distinct from lesions associated with the Veteran's separately service-connected osteomyelitis of the left tibia.  The Board sought to avoid impermissible pyramiding, or the assignment of multiple ratings for the same disability. 38 C.F.R. § 4.14 (2012); See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The most recent VA examiner in April 2013 made clear that any dermatofibroma or its post-excision residual would be distinct from any lesion associated with the Veteran's osteomyelitis of the left tibia.  As discussed below, the evidentiary record is now sufficient to establish that the current residuals of the dermatofibroma, which was excised in 1984, consist of no more than a small, locally tender or painful scar.  Hence, as also discussed below, the Board rates that residual as such scar.  This is in part in recognition that both the osteomyelitis, which is separately rated, and the eczema or dermatitis from which the Veteran suffers and which is present over multiple parts of the Veteran's body unrelated to the dermatofibroma excision, are not the residuals of dermatofibroma disability which is the subject of this appeal.  See 38 C.F.R. § 4.2 (2013) (ratings to be based on distinct disabilities); but also 38 C.F.R. § 4.14 (2013) (pyramiding, or assigning multiple ratings for the same disability, to be avoided).  

A January 2009 treating physician, an anesthesiologist, noted that he had seen the Veteran on prior occasions for his complaints and concerns about his various conditions including his osteomyelitis of the left tibia.  The physician reported of the Veteran's concerns regarding care afforded him at the facility, including that the chief of staff was altering his record and not permitting doctors to take care of him.  The January 2009 treating physician stated that the Veteran's old osteomyelitis of the left tibia was stable, but the Veteran refused to believe this, instead believing that someone was tampering with his medical records.  The physician administered trigger point injections for some of his orthopedic ailments, while noting that the Veteran had failed treatment with methadone and tramadol, and refused to accept non-opiate medications.  The physician expressed his belief that psychiatric care would be instrumental in improvement of the Veteran's various disabilities, but the Veteran could not be forced to seek that care. 

A February 2009 treatment record recounts the Veteran's history of a proximal tibial traction pin over 20 years earlier that became chronically infected, for which the Veteran underwent curettage and antibiotic packing in 2005 at VA.  The Veteran asserted at the February 2009 treatment that his left leg pain was progressively worsening.  He reported that previously he his left leg drained from the medial aspect of the tibia, but that this had not occurred since the surgery.  He did, however, report intermittent left leg swelling. 

The February 2009 treating physician reviewed the recent computerized tomography scan showing a continued track from the tibial traction pin as well as a small cyst within the cancellous of the bone.  The physician suggested obtaining a new magnetic resonance imaging scan to review for any signs of acute infection. 

A March 2009 treatment note informed that the Veteran's pain in the left lower extremity was essentially unchanged for the past four years.  The treating physician opined that there was no concern, clinically, of osteomyelitis.  Even so, the physician noted that the Veteran remained convinced that he had an associated illness, despite the absence of fever or drainage in the past two weeks.  The Veteran again repeatedly expressed his convictions that his medical records had been altered and that the scans were inaccurate. 

In a treatment addendum later in March 2009 by the same anesthesiologist who saw him in January 2009, the Veteran was again noted his concerns about his treatment, with allegations of tampering with records and interfering with the physicians who sought to administered care.  Grandiosity and insistence on receiving opioids, as well as refusal of a behavioral assessment referral were noted.  The anesthesiologist added that the Veteran's lumbar spine findings were "unimpressive" and that his left leg osteomyelitis was "questionable" and "should not be that painful considering its chronicity."

At his September 2009 hearing before the Board, the Veteran contended that he had active osteomyelitis in his left lower leg, persistent for 30 years, such that "the [hole] in my tibia is not healing."  The Veteran denied treatment for his tibial condition from any sources other than VA.  

The Veteran's service-connected osteomyelitis is already separately rated, and it would thus be impermissible pyramiding to rate the Veteran's crusted lesion of the left lower leg also on the basis of the osteomyelitis.  38 C.F.R. § 4.14. 

Past VA records reflect that the Veteran had a nodular pruritic lesion of the left lower leg extant for the prior 10 years that was surgically excised by VA in 1984, with the September 1984 pathology report identifying the excised part as a dermatofibroma. 

A May 1989 VA skin examination for compensation purposes addressed multiple skin conditions of multiple parts with a variety of associated complaints by the Veteran.  However, the report did not reflect any complaint of current symptoms of the left lower extremity associated with the excised dermatofibroma.  The examiner noted the left leg had a one-quarter (1/4) centimeter (cm) scar secondary to excision of probable dermatofibroma, and diagnosed the same.  No current disability associated with the scar was identified.

Upon a VA skin examination for compensation purposes in September 2003, the Veteran was noted to have scaly patches covering approximately 15 percent of total body, including his left arm, right foot, and right leg about which he was then complaining.  The examiner noted that the bilateral lower extremities were affected, and that he had fungal growth of the fingernails and toenails, bilaterally.  The examiner diagnosed tinea pedis and tinea corporis, affecting the left arm and both legs and feet, which the examiner opined was unrelated to his service-connected eczema.  The tinea pedis and tinea corporis findings were consistent with findings upon a prior VA examination for compensation purposes in February 2003. 

A May 2006 VA examination addressing the Veteran's left tibia osteomyelitis noted that the current examination showed scars over the proximal medial and lateral tibia which were tender and sore, but without redness or active infection.  The examiner also noted some musculoskeletal dysfunction including aching, pain, and soreness with repetitive use, but the examiner did not associate these symptoms with the Veteran's scars over the tibia.  The examiner diagnosed chronic osteomyelitis of the left proximal tibia, but concluded that while this osteomyelitis was related to the Veteran's old tibial "pin-track infection," the most recent studies did not show active osteomyelitis. 

A November 2006 x-ray of the left tibia revealed a lytic lesion in the proximal tibia measuring 1.9 cm x 1.6 cm.  The lesion was noted to be almost stable from a prior x-ray in July 2005.  It was assessed as an abnormality needing attention. 

A magnetic resonance imaging scan of the left tibia in May 2009 continued to show chronic, stable osteomyelitis.  It was noted that Augmentin had been recently been tried, though without change in symptom complaints.  The Veteran was noted to use a motorized scooter, though he was also noted to be ambulatory.  

The Veteran reported during a February 2010 VA examination that his skin lesion was associated with his osteomyelitis, and that the lesion was present since a 2005 debridement for the osteomyelitis.  However, the crusted lesion of the left lower leg the subject of this appeal was granted service connection in April 1982, at which time there was no association with osteomyelitis.  

Upon a VA examination in February 2010, the Veteran's chief complaint was of a lesion on left posterior calf.  The Veteran reported that he experienced a painful skin lesion since 2005 after debridement of cutaneous and bone infection on the anterior left tibia.  He also reported that while this lesion improved with oral antibiotics, it seemed to be constantly progressing with an increase in number of markings, while remaining localized to the superior posterior aspect of the leg.  At the time of this examination, the Veteran reported that it was a "good day" for the rash, because more spots were usually present on his posterior calf.  The Veteran stated that a previous medication regime included minocycline from May to July of 2009.  There were no side effects to the medication, and the Veteran reported no improvement in lower extremity lesion.  After a physical examination, the assessment was "[p]ost [i]nflammatory hyperpigmentation secondary to unclear etiology."  The examiner then opined that it was unclear whether the lesion was caused by a reaction during the initial procedure in 2005 with incision and drainage of the proximal tibial osteomyelitis infection, deposition of minocycline into previous scar site, poor healing of the lesion secondary to existing peripheral vascular disease, or some combination of these possible causes. 

Upon an additional VA examination in April 2012, the examiner noted the presence of scar residuals of tibial pinning, originally for treatment of a left iliac wing fracture, and osteomyelitis, with the diagnosis dating from 1979.  The examiner noted the presence of two superficial, non-linear scars, one on the lateral proximal tibial which was 1 cm x 0.2 cm in size, and the other on the medial proximal tibia which was 1 cm x 1 cm in size.  Only the medial proximal tibial scar was painful and unstable.  The examiner found no limitation of function or other conditions associated with these scars.  The examiner noted that the left lower extremity scar was the result of osteomyelitis resulting from the tibial pinning, with the last treatment for osteomyelitis in 2006.  The examiner found that the service-connected left lower extremity crusted lesion, which was service-connected in April 1982, was a residual of the left tibial pin insertion, as supported by the VA examination opinion provided in 2006.  The examiner further opined that the Veteran had residual pain, swelling, and itching of the scar of the medial aspect of the proximal tibia, as a residual of the osteomyelitis.  In a June 2012 addendum, the examiner stated that he had reviewed VA treatment records from October 1998 to April 2012 for the examination. 

However, the Board finds that this conclusion by the April 2012 examiner that the crusted lesion was a residual of the left tibial pin insertion is contrary to the prior records identifying the crusted lesion as a dermatofibroma, and contrary to a subsequent, April 2013 VA examiner's report, discussed below, in which that April 2013 VA examiner explained that a dermatofibroma was distinct from and unrelated to osteomyelitis.  Because the April 2012 VA examiner's association of the crusted lesion with the osteomyelitis is contrary to and unsupported by the historical record, and because that opinion is contradicted by the competent, informed medical judgment, as supported by both the evidentiary record and medical knowledge, of the April 2013 examiner, the Board finds the April 2012 examiner's opinion of an association between the crusted lesion and the osteomyelitis is contrary to the medical evidence, without support in the record, and hence erroneous and entitled to no weight in the present adjudication.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative). 

Upon the VA examination for compensation purposes in April 2013, the Veteran's history was noted.  The examiner diagnosed the condition first identified in 1980 as a dermatofibroma.  The examiner identified a current superficial non-linear scar 1 cm x 2 cm in size, anteriorly, below the left knee.  The examiner explained that a dermatofibroma is a skin lesion of unknown etiology, but with neoplastic characteristics of clonal proliferative growth, which was not in the nature of a reactive tissue change.  The examiner also noted that there was no medical evidence of a "causal or other type of association" between a dermatofibroma and a bone fracture or osteomyelitis or other skin lesion.  The examiner accordingly opined that the Veteran's left leg dermatofibroma was unrelated to his left iliac wing fracture and associated pin insertion and osteomyelitis.  

The April 2013 examiner further opined that the post-surgical scar residual of the dermatofibroma did not impair functioning, and was not a deep scar.  The examiner noted the Veteran's assertion of pain from the scar as "like the bone is broken," but with the Veteran further acknowledging that the perception was mainly a burning sensation associated with movement of the extremity.  

Upon VA examination in September 2013, the examiner was generally in accord with the April 2013 examiner's findings that the residuals of crusted lesion were those of the dermatofibroma excised in 1984, with the current residuals consisting of a scar below the knee 1 cm x 2 cm in size, which was stable, tender, not adherent, and not impacting functioning of the left lower leg.  

Scars of other than the head, face or neck which are deep or cause limited motion warrant a minimum 10 percent rating when involving an area or areas exceeding 6 square (sq.) inches (39 sq. centimeters (cms.)).  A 20 percent rating is warranted when the involved area or areas exceeds 12 sq. inches (77 sq. cms.); 30 percent when the involved area or areas exceeds 72 sq. inches (465 sq. cms.); and 40 percent when the area or areas exceeds 144 sq. inches (one sq. foot) (929 sq. cms.).  Note 1 to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 2002); see also 38 C.F.R. § 4.25.

A 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  Note 1 to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 2002); see also 38 C.F.R. § 4.25. 

A 10 percent rating is assigned for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 2002).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  Note 2 to Diagnostic Code 7804 provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 2002); see also 38 C.F.R. § 4.68. 

Other scars (not covered in Diagnostic Codes 7800 through 7804) are rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002).

Notes contained in Diagnostic Codes 7801 through 7805 provide that a deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage; and that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (effective August 30, 2002).

A Veteran who was VA rated under the versions of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 in effect before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805. A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  In this case, the Veteran filed his claim for an increased rating prior to October 23, 2008, and has not requested a review pursuant to this revision.

Under the rating criteria in effect prior to October 23, 2008, the Veteran's post-excision residual of crusted lesion of the left lower leg is appropriately rated based on the residuals scars identified upon VA examinations.  As addressed in the duty to assist discussion, above, the Board has endeavored through four remands, in January 2010, March 2012, March 2013, and July 2013, to obtain from VA examiners an opinion differentiating the residuals of dermatofibroma excision the subject of the current adjudication from the residuals of tibial fracture with pinning and osteomyelitis with its associated previous lytic lesion.  The osteomyelitis-associated residuals were also in the vicinity of the proximal tibia, but a separate rating for such osteomyelitis residuals has been assigned.  Examiners have not consistently provided such a differentiating opinion, but the body of the medical evidence, taken as a whole, makes clear that the scar residuals of the dermatofibroma excision were miniscule, either roughly 1 cm x 2 cm or smaller, with the only credible symptom associated with this post-surgical scar being some localized pain or tenderness.  

The Board concludes that the weight of the evidence is against the Veteran having disability residuals of the excised dermatofibroma beyond this small, stable scar, which is non-adherent, non-impacting-underlying-function scar, and manifested in its disabling aspect only by some localized pain or tenderness.  Again, the Board emphasizes that osteomyelitis has been granted service connection and is separately rated.  The Veteran's crusted lesion of the left lower leg is a separate and distinct disorder from the service-connected osteomyelitis.  Accordingly, the Board finds the preponderance of the evidence against entitlement to a disability rating in excess of the 10 percent assigned for the service-connected residual of a crusted lesion of the left lower leg, based on superficial painful scar, at all times during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to October 23, 2008); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A rating in excess of 10 percent for crusted lesion of the left lower leg is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


